Citation Nr: 0331153	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  97-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post right 
inguinal hernia repair with residual right ilioinguinal 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California, which denied a claim for an increased 
rating for right inguinal hernia repair with residual pain.

The Board of Veterans' Appeals (Board) notes that the 
veteran was awarded a separate 10 percent disability 
evaluation for a scar from the right inguinal hernia repair 
in an October 2002 rating decision.  As the veteran has not 
disagreed with that grant of benefits, the Board will not 
address the issue here.

In May 2003, the veteran filed a claim for service 
connection for a bilateral wrist disorder, depression, a 
left shoulder disorder, and a neck disorder.  As the 
veteran's left wrist is already service-connected, the Board 
interprets the claim for service connection for a bilateral 
wrist disorder as a claim for service connection for a right 
wrist disorder.  These claims for service connection, for a 
right wrist disorder, depression, a left shoulder disorder, 
and a neck disorder, are referred to the RO for appropriate 
action.

In addition, the Board finds that a claim for a total 
disability rating due to individual unemployability (TDIU) 
has been raised by the record.  The evidence in the claims 
folder includes a statement from a private physician, which 
indicates that there is current service-connected 
unemployability.  Specifically, in written correspondence 
dated February 5, 2003, the veteran's private physician, 
W.B.D., stated that the veteran is unable to maintain 
employment due to his left wrist, back, and chronic inguinal 
pain disabilities, all of which are service-connected.  
Therefore, the TDIU claim is also referred to the RO for 
appropriate action.




REMAND

The veteran's service-connected status post right inguinal 
hernia repair with residual right ilioinguinal peripheral 
neuropathy is currently evaluated as 10 percent disabling 
under Diagnostic Code 7338-8528 as analogous to severe to 
complete paralysis of the obturator nerve.  A 10 percent 
rating is the maximum rating allowable under Diagnostic Code 
8528.  Thus, the question at issue in this case is whether 
an extraschedular evaluation is warranted for the veteran's 
status post right inguinal hernia repair.  The RO considered 
referring of this case to VA Central Office for an 
extraschedular evaluation and determined that submission of 
the claim for such consideration was not warranted.

Extraschedular evaluation is warranted where a "case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).  The veteran 
indicated during his personal hearing before the undersigned 
Veterans Law Judge that he had not received inpatient 
treatment for his right inguinal hernia disability since 
1985.  See May 19, 2003 hearing transcript at p. 23.  Thus, 
the evidence does not appear to show frequent periods of 
hospitalization during this appeal.

Therefore, this case turns on the question of whether the 
veteran's status post right inguinal hernia repair 
demonstrates marked interference with employment.  The 
veteran asserts, in essence, that there has been marked 
interference with employment.  He relates that he has been 
unable to continue work in numerous occupations due to his 
status post right inguinal hernia repair.

However, the Board finds that additional development is 
needed before the Board can make a final determination in 
this case.  There are several references in the record to 
relevant evidence, which has not been associated with the 
claims folders.  See 38 U.S.C.A. § 5103A (West 2002)

The record shows that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits, but it 
fails to contain the records upon which the SSA based its 
decision to award the veteran benefits.  These records 
should be obtained and incorporated into the claims folders.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the record includes a June 1, 2000, memorandum, 
which indicates that VA's vocational rehabilitation service 
has determined that the veteran is not a candidate for VA 
vocational rehabilitation due to the severity of his 
service-connected and nonservice-connected disabilities.  
The memorandum indicates that further information is 
available in the veteran's Counseling, Evaluation and 
Rehabilitation (CER) file.  The CER folder is not currently 
associated with the record on appeal.  Therefore, the CER 
file should be located and associated with the claims 
folders.

Finally, the most recent VA examination, dated in August 
2002, did not specifically address the veteran's service-
connected status post right inguinal hernia repair in the 
context of interference with employment.  Therefore a 
medical examination with an opinion as to the impact of the 
veteran's status right inguinal hernia repair on his 
employability would be of assistance in assessing the 
severity of the appellant's disability.
  
Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

2.  The RO should obtain the veteran's 
CER folder and associate it with the 
claims folders.

3.  Thereafter, the appellant should be 
afforded a VA examination to determine the 
effect of his service-connected status post 
right inguinal hernia repair on his 
employability.  Specifically, the examiner 
should note the effect that the status post 
right inguinal hernia repair, standing alone, 
has on his work-related activities such as 
standing, walking, sitting and lifting.  All 
necessary tests should be performed.  All 
findings should be reported in detail, and a 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
claims file must be made available, and 
should be reviewed by the examiner in 
connection with the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  

5.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to an increased rating for status post right 
inguinal hernia repair with residual right 
ilioinguinal peripheral neuropathy.  The RO 
should reconsider 38 C.F.R. § 3.321(b)(1).  
Then, the RO should issue an SSOC to the 
appellant on the issue on appeal.  The 
appellant and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




